       Case 2:18-cv-00671-DB-DBP Document 11 Filed 12/05/18 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH


 JIM L., CHRISTINE L., and ALEXA L.,               SCHEDULING ORDER
        Plaintiffs,

 v.                                                Case No. 2:18-cv-00671

                                                   District Court Judge Dee Benson

                                                   Magistrate Judge Dustin B. Pead
 ANTHEM BLUE CROSS and the
 NORTHRUP GRUMMAN HEALTH
 PLAN,
        Defendants.


       Pursuant to Fed. R. Civ. P. 16(b), the Court received the Attorney Planning Meeting
Report filed by counsel. The following matters are scheduled. The times and deadlines set forth
herein may not be modified without the approval of the Court and on a showing of good cause
pursuant to Fed. R. Civ. P. 6.

                      **ALL TIMES 4:30 PM UNLESS INDICATED**

 1.           PRELIMINARY MATTERS

              Nature of claims and any affirmative defenses:

              Unpaid ERISA medical benefits.

          a. Date the Rule 26(f)(1) conference was held?
             12/04/2018


          b. Have the parties submitted the Attorney Planning
             Meeting Report? Yes

          c. Deadline for 26(a)(1) initial disclosures? 01/18/2019




                                               1
     Case 2:18-cv-00671-DB-DBP Document 11 Filed 12/05/18 Page 2 of 4



2.         DISCOVERY PLAN

       a. The parties agree that this case is governed by the
          Employee Retirement Income Security Act of 1974,
          29 U.S.C. § 1001 et seq (“ERISA”). However, the
          parties disagree about the extent to which, if at all,
          the plaintiff may conduct discovery. The plaintiff
          contends that case law and ERISA permit discovery
          if the defendants have failed to provide a complete
          response to requests for information made during the
          pre-litigation appeal by the plaintiff and/or to the
          extent any conflict of interest by the defendants
          affected the decision making process in the case.
          Plaintiffs also contend that where there is any
          disagreement between the parties as to why the
          Defendants should have paid for the treatment at
          issue under the terms of the Plan, discovery is
          permitted to resolve the question.

           Defendants contend that this case should be decided
           on the administrative record without any
           supplementation and by entering into this report do
           not waive their right to object to any proposed
           discovery or designation of witnesses on that ground.

           Plaintiffs do not believe limiting discovery to any
           pre-litigation appeal record that may exist for a
           claim brought under 29 U.S.C. § 1132(a)(1)(B) is
           appropriate. Plaintiffs request the full scope of
           discovery allowed by the Federal Rules of Civil
           Procedure for their MHPAE claim brought under 29
           U.S.C. §1132(a)(3).

           In the event there is a dispute as to the completeness
           of the administrative record, the amount at issue in
           the case, and/or the necessity for or permissibility of
           discovery, a party may bring a motion with the court
           within 45 days of the production of initial disclosures
           (which shall include the entire administrative record)
           to have such issues determined by the court. The
           motion shall include such discovery as is proposed
           and a memorandum supporting the proposed
           discovery.




                                             2
          Case 2:18-cv-00671-DB-DBP Document 11 Filed 12/05/18 Page 3 of 4



             b. Discovery of electronically stored information should
                be handled as follows:

                  Include provisions of agreement to obtain the benefit
                  of Fed. R. Evid. 502(d).

             c. Maximum number of deposition by Plaintiff(s) and
                Defendants(s): 10

             d. Maximum number of hours for each deposition
                (unless extended by agreement of parties): 7

                  Maximum interrogatories by any party to any party:
                  25

             e. Last day to serve written discovery: 03/29/2019

             f.   Close of fact discovery: 03/29/2019



    3.            AMENDMENT OF PLEADINGS/ADDING PARTIES 1

             a. Last day to file Motion to Amend Pleadings:
                02/06/2019

             b. Last day to file Motion to Add Parties: 02/06/2019



    5.            OTHER DEADLINES

             a. Deadline for filing dispositive or potentially
                dispositive motions: 04/30/2019



    6.            SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION

             a. Evaluate case for settlement/ADR on: 04/20/2019

                  Settlement probability: unknown




1
    Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).



                                                   3
         Case 2:18-cv-00671-DB-DBP Document 11 Filed 12/05/18 Page 4 of 4



    7.     a. TRIAL AND PREPARATION FOR TRIAL                             TIME

                Rule 26(a)(3) pretrial disclosures 1

                Plaintiff(s):                                           08/02/2019

           b. Defendant(s):                                             08/16/2019

           c. Objections to Rule 26(a)(3) disclosures
              (if different than 14 days provided in Rule)

           d. Special Attorney Conference 2 on or before:               08/30/2019

           e. Settlement Conference 3 on or before:                     08/30/2019

           f.   Final Pretrial Conference:                              09/16/2019

                                                                        2:30 p.m.

                Trial                                  Length

                i. Bench Trial                         2 days           09/30/2019
                                                                        8:30 a.m.



Signed December 5, 2018.

                                                BY THE COURT:

                                                _________________________________________
                                                Dustin B. Pead
                                                U.S. Magistrate Judge


1
 The Parties must disclose and exchange any demonstrative exhibits or animations with the
26(a)(3) disclosures.
2
  The Special Attorneys Conference does not involve the Court. During this conference, unless
otherwise ordered by the Court, counsel will agree, to the extent possible, on voir dire questions,
jury instructions, and a pretrial order. They will discuss the presentation of the case, and they
should schedule witnesses to avoid gaps and disruptions. The parties should mark exhibits in a
way that does not result in duplication of documents. The pretrial order should include any
special equipment or courtroom arrangement requirements.
3
  The Settlement Conference does not involve the Court unless the Court enters a separate order.
Counsel must ensure that a person or representative with full settlement authority or otherwise
authorized to make decisions regarding settlement is available in person or by telephone during
the Settlement Conference.


                                                   4
